Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/07/2022.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/07/2022 has been entered.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 197, Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment and Rejoinder of claims
6. Claims 1, 14 and 18 are allowable. Claims 12, 13 and 18, previously withdrawn from consideration as a result of a restriction requirement and applicants response dated 04/26/2022, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 03/28/2022, is hereby withdrawn and claims 12, 13 and 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
7. Claims 1 and 14 and 19 are allowed. 
8. Claims 2-13, and 15-18, are allowed as being dependent on the independent claim.  
9. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 02/17/2022 were fully considered and found to be persuasive. 
The closet prior art of record Du et al (US 2022/0107353 A1) teaches, an electrical control device detection circuit, a detection method, and an electric vehicle. The detection circuit includes a drive circuit configured to detect an electrical control device. The drive circuit includes a drive power module, a high-side switch unit, and a low-side switch unit. The detection circuit includes: a detection power module, a first switch module, a second switch module, a first detection module, a second detection module, and a control module. The control module is configured to obtain an electrical signal at a third end of the first detection module and/or an electrical signal at a second end of the second detection module; and determine, based on the electrical signal at the third end of the first detection module and/or the electrical signal at the second end of the second detection module, whether a fault occurs in the drive circuit of the electrical control device.
However Du et al has common inventors, assignee and same effective (PCT filing) date 08/22/2020 and foreign priority date 08/30/2019.
In related art Kanayama (US 2012/0161817 A1) teaches, The electrical load driving apparatus includes means for alternately lowering the gate voltages of two current supply transistors connected in parallel to each other at regular time intervals, a current being supplied to an electrical load through drain-source paths of both the current supply transistors, and means for detecting wire breakage in two current supply wires in which the current supply transistors are interposed respectively at portions opposite the electrical load with respect to the current supply transistors based on the drain-source voltages of the current supply transistors.
However Kanayama fails to teach, the detection circuit comprises a first detection module and a control module; a first end of the first detection module is connected to the first end of the electrical control device, a second end of the first detection module is connected to the second end of the electrical control device, and a third end of the first detection module is connected to the control module; and wherein the control module is configured to obtain a first electrical signal at the third end of the first detection module; and determine, based on the first electrical signal, whether a fault occurs in the drive circuit of the electrical control device.
The cited prior art does not teach or suggest “An apparatus, comprising: a detection circuit, an electrical control device, and a drive circuit of the electrical control device, wherein the drive circuit of the electrical control device comprises a drive power module and a high-side switch unit, the drive power module is connected to the high-side switch unit, the high-side switch unit is connected to a first end of the electrical control device, and a second end of the electrical control device is grounded; wherein the detection circuit comprises a first detection module and a control module; a first end of the first detection module is connected to the first end of the electrical control device, a second end of the first detection module is connected to the second end of the electrical control device, and a third end of the first detection module is connected to the control module; and wherein the control module is configured to obtain a first electrical signal at the third end of the first detection module; and determine, based on the first electrical signal, whether a fault occurs in the drive circuit of the electrical control device” (as recited in the independent claim 1), and
“A method for detecting a fault in a drive circuit of an electrical control device by a control module of a detection circuit, wherein the detection circuit comprises a first detection module and the control module; a first end of the first detection module is connected to a first end of the electrical control device, a second end of the first detection module is connected to a second end of the electrical control device, and a third end of the first detection module is connected to the control module; and wherein the drive circuit of the electrical control device comprises a drive power module and a high-side switch unit, the drive power module is connected to the high-side switch unit, the high-side switch unit is connected to the first end of the electrical control device, and the second end of the electrical control device is wherein the method comprises: obtaining a first electrical signal at the third end of the first detection module; and determining, based on the first electrical signal, whether a fault occurs in the drive circuit of an electrical control device” (as recited in the independent claim 14), and
“An electric vehicle, comprising: an electrochemical device, an electrical control device, a drive circuit of the electrical control device, and a detection circuit, wherein the drive circuit of the electrical control device comprises a drive power module and a high-side switch unit, the drive power module is connected to the high-side switch unit, the high-side switch unit is connected to a first end of the electrical control device, and a second end of the electrical control device is grounded; wherein the detection circuit comprises a first detection module and a control module; a first end of the first detection module is connected to the first end of the electrical control device, a second end of the first detection module is connected to the second end of the electrical control device, and a third end of the first detection module is connected to the control module; and wherein the control module is configured to: obtain a first electrical signal at the third end of the first detection module; and determine, based on the first electrical signal at the third end of the first detection module, whether a fault occurs in the drive circuit of the electrical control device” (as recited in the independent claim 19).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858